FOR PUBLICATION

   UNITED STATES COURT OF APPEALS
        FOR THE NINTH CIRCUIT


 ELADIO GOMEZ-VELAZCO,                          Nos. 14-71747
                               Petitioner,           14-73303

                     v.                          Agency No.
                                                A205-829-885
 JEFFERSON B. SESSIONS III, Attorney
 General,
                        Respondent.                 ORDER


                      Filed May 31, 2018

    Before: Paul J. Watford and John B. Owens, Circuit
   Judges, and Gloria M. Navarro,* Chief District Judge.


                            ORDER

    A judge of the court sua sponte requested a vote on
whether to rehear this case en banc. A vote was taken, and
the matter failed to receive a majority of the votes of the non-
recused active judges in favor of en banc consideration. See
Fed. R. App. P. 35(f). Rehearing en banc is DENIED.




    *
      The Honorable Gloria M. Navarro, Chief United States District
Judge for the District of Nevada, sitting by designation.